DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment to the claims overcame the rejections under 35 U.S.C. 112, made in the previous Office Action.
The amendment to the claims overcame the objections to the claims made in the previous Office Action.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Montalvo US 2012/0065805 (hereinafter Montalvo) in view of Tyagi et al. US 2011/0066300 (hereinafter Tyagi).

Regarding claim 1, Montalvo teaches: an energy management system comprising:
one or more processors; and
one or more memories comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
storing characteristics for a Demand-Response (DR) event, wherein the characteristics for the DR event comprise:

a plurality of energy-consuming systems assigned to participate in the DR event, wherein the plurality of energy-consuming systems comprises a plurality of HVAC systems in corresponding structures (Fig. 2, Fig. 3, [0068] - - the users which had DR agreement are participants; [0165] - - HVAC); and
during the DR event:
determining a real-time aggregate amount of energy shifting caused by the plurality of energy-consuming systems ([0137] - - determine real time electric KW demand of users 52A-52C);
determining that the real-time aggregate amount of energy shifting caused by the plurality of energy-consuming systems is different from the target energy shifting amount by more than a threshold amount ([0137] - - determining the difference between demand reduction and the DR agreement); and
altering the plurality of energy-consuming systems such that the real-time aggregate amount of energy shifting caused by the plurality of energy- consuming systems is not different from the target energy shifting amount by more than a threshold amount (Fig. 11, [0187] - - when specific assets cannot be adapted, issue additional asset adaption commands such as to adapt different assets at the same user or other users;), 

But Montalvo does not explicitly teach:

(a) altering a number of the plurality of HVAC systems participating in the DR event, and
(b) altering an aggressiveness of an energy shifting achieved by one or more of the plurality of HVAC systems.

However, Tyagi teaches:
wherein altering the plurality of energy- consuming systems comprises one or more of:
(a) altering a number of the plurality of HVAC systems participating in the DR event (Fig. 2, #228, [0029] - - if the load shed is greater than the need, send cancellation notice to one or more of the selected customers; this is altering a number of participants), and
(b) altering an aggressiveness of an energy shifting achieved by one or more of the plurality of HVAC systems (Fig. 2, #228, [0029] - - if the load shed is greater than the need, send cancellation notice to one or more of the selected customers; this is altering aggressiveness to zero).

Montalvo and Tyagi are analogous art because they are from the same field of endeavor.  They all relate to energy management.

Montalvo, and incorporating altering a number of participating consumers, as taught by Tyagi.  

One of ordinary skill in the art would have been motivated to do this modification in order to reduce impact of demand response, as suggested by Tyagi ([0014]).

Claim 8 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.
	
Claim 15 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 2, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: a number of energy- consuming systems in the plurality of energy-consuming systems decreases between when the characteristics for the DR event are stored and a beginning of the DR event ([0137] - - sub-end users decided to “opt out” of a DR event).

Regarding claim 3, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Tyagi further teaches: calculating an estimate of the aggregate amount of energy shifting before the DR event. (Fig. 2, #216, #218, [0026], [0027] - - estimate aggregated load shed).

Montalvo and Tyagi are combinable for the same rationale as set forth.

Regarding claim 4, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Tyagi further teaches: the estimate of the aggregate amount of energy shifting is used to select energy-consuming systems for inclusion in the plurality of energy-consuming systems (Fig. 2, #216, #218, [0026], [0027] - - estimate aggregated load shed and select premises).

Montalvo and Tyagi are combinable for the same rationale as set forth.

Regarding claim 5, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: a subset of the plurality of energy-consuming systems drops out of the plurality of energy-consuming systems prior to the DR event, thereby causing the estimate of the aggregate amount of energy shifting to be less than the real-

Regarding claim 6, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Tyagi further teaches: the real-time aggregate amount of energy shifting is too low and increasing the aggressiveness of the energy shifting achieved by the one or more of the plurality of HVAC systems in response (Fig. 2, #236, [0029] - - if the load shed is less than the need, select additional premises to shed load; the aggressiveness of these additional premises is increased).

Montalvo and Tyagi are combinable for the same rationale as set forth.

Regarding claim 7, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Tyagi further teaches: the real-time aggregate amount of energy shifting is too high and relaxing the aggressiveness of the energy shifting achieved by the one or more of the plurality of HVAC systems in response (Fig. 2, #228, [0029] - - if the load shed is greater than the need, send cancellation notice to one or more of the selected customers; this is altering aggressiveness to zero which is relaxing aggressive).

Montalvo and Tyagi are combinable for the same rationale as set forth.

Regarding claim 9, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: the characteristics for the DR event further comprise a start time for the DR event, and an end time or a duration for the DR event ([0073] - - the details of the DR event, such as the start time, stop time).

Regarding claim 10, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: determining the real-time aggregate amount of energy shifting caused by the plurality of energy-consuming systems comprises:
receiving a status of heating, ventilation, and air conditioning (HVAC) systems for the plurality of energy-consuming systems ([0069] - - real time energy device operation information describing the operating status of appliances; appliances includes HVAC; [0074] - - HVAC).

Regarding claim 11, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: determining the real-time aggregate amount of energy shifting caused by the plurality of energy-consuming systems comprises:
receiving a status of other electronic devices associated with the plurality of energy-consuming systems ([0069] - - real time energy device operation information describing the operating status of appliances)

Regarding claim 12, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: determining the real-time aggregate amount of energy shifting caused by the plurality of energy-consuming systems comprises:
receiving information from meters that monitors energy consumption for the plurality of energy-consuming systems ([0137] - - real time electric KW demand of each sub-end users obtained from respective energy meters).

Regarding claim 13, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: storing a history of an amount of energy being consumed by the plurality of energy-consuming systems for at least a duration of the DR event ([Fig. 3, [0069] - - historical energy consumption data).

Regarding claim 14, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: determining a baseline energy consumption for each of the plurality of energy-consuming systems for a portion of the DR event that has elapsed ([0151] - - established baseline; the baseline for DR event is for a portion of the DR event).

Regarding claim 16, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: estimating an expected amount of energy shifting for a portion of the DR event that has not yet elapsed ([0137] - - since some user opt out, “the total aggregated demand reduction only would be 20MW”, this is an estimation of an expected amount of energy shifting for a portion of the DR event that has not yet elapsed)
	
Regarding claim 17, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Tyagi further teaches: adding additional energy-consuming systems to the plurality of energy-consuming systems (Fig. 2, #228, [0029] - - if the load shed is less than need, select additional premises).

Montalvo and Tyagi are combinable for the same rationale as set forth.

Regarding claim 18, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: removing existing energy-consuming systems from the plurality of energy- consuming systems ([0136] - - when DR causing indoor temperature too high, terminate the DR event to the client, replace this action with another demand reduction action in a predetermined hierarchy).

Regarding claim 19, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Tyagi further teaches: altering DR event implementation profiles for one or more of the plurality of energy-consuming systems to be more or less aggressive (Fig. 2, #228, [0029] - - if the load shed is greater than the need, send cancellation notice to one or more of the selected customers; this is altering aggressiveness to zero which is less aggressive).

Montalvo and Tyagi are combinable for the same rationale as set forth.

Regarding claim 20, the combination of Montalvo and Tyagi teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: pluralities of setpoint temperatures distributed over the DR event ([0116] - - set point of the chiller is automatically set; setting an operating temperature curve of an electric chiller).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUHUI R PAN/Primary Examiner, Art Unit 2116